              Case 2:17-cv-01387-JCC Document 113 Filed 03/11/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   IN RE ZILLOW GROUP, INC. SECURITIES                 CASE NO. C17-1387-JCC
     LITIGATION
10
                                                         MINUTE ORDER
11

12

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation and proposed order
18   regarding scheduling (Dkt. No. 112). Pursuant to the parties’ stipulation, the Court hereby
19   ORDERS:
20          1. The parties shall file summary judgment motions by October 1, 2021;
21          2. The parties shall file oppositions to any summary judgment motions by December 3,
22              2021;
23          3. The parties shall file reply briefs in further support of their summary judgment
24              motions by January 7, 2022;
25          4. The 10-day estimate trial, previously set for January 18, 2022, is continued to April
26              11, 2022 at 9:30 a.m.;


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 1
           Case 2:17-cv-01387-JCC Document 113 Filed 03/11/21 Page 2 of 2




 1        5. The proposed Pre-Trial Order is due by March 14, 2022; and

 2        6. Trial briefs and proposed voir dire/jury instructions are due by March 28, 2022.

 3        DATED this 11th day of March 2021.

 4                                                      William M. McCool
                                                        Clerk of Court
 5
                                                        s/Paula McNabb
 6
                                                        Deputy Clerk
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 2
